Per Curiam,
The plaintiff is dissatisfied with the amount of the verdict which he obtained in an action for damages for injury to growing timber by fire and has assigned as error the instruction by the court that the verdict should not exceed the amount of loss claimed in the declaration.. *552It is not urged in support of the assignment that a recovery could have been sustained for an amount larger than that claimed in the declaration but that any reference to the amount was prejudicial to. the plaintiff and ground for reversal. This view is based on a misconception of the reasons for reversals on appeals by defendants in cases where the plaintiff’s counsel or the court has directed the attention of the jury to the amount of damages claimed in the declaration and in which it has been said that such claims do not furnish a proper measure of damages and the statement of them tends to mislead the jury by suggesting an amount not supported by the evidence. These decisions have no application to this case.
The judgment is affirmed.